
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 637
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Davis of Illinois
			 (for himself and Mr. Gowdy) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the release of information with respect to the 1940
		  decennial census is a cause for celebration, that the National Archives and
		  Records Administration and the Bureau of the Census should be commended for
		  maintaining custody of such information, and that the citizens of the United
		  States should use such information to learn about their family
		  history.
	
	
		Whereas Article I, Section 2, of the Constitution of the
			 United States calls for an enumeration of the United States population every 10
			 years;
		Whereas the first decennial census was conducted in
			 1790;
		Whereas the law prohibits the release of information about
			 an individual to any other individual or agency until 72 years after such
			 information is collected for the decennial census;
		Whereas the National Archives and Records Administration
			 will release records from the 1940 Census;
		Whereas the 1940 decennial census included the first
			 question about income and was the first census of housing, with enumerators
			 collecting information for a housing census at the same time they gathered
			 information for the population census;
		Whereas the 1940 decennial census was the last census
			 conducted prior to the United States entering World War II in 1941;
		Whereas the 1940 decennial census followed the Great
			 Depression and documented the hardships Americans lived through in the Great
			 Depression, including—
			(1)that more than 15 percent of the labor
			 force was unemployed (for the week of March 24th, 1940);
			(2)that the birth rate dropped to 18 infants
			 for each 1,000 citizens in 1940 from 25 infants for each 1,000 citizens in
			 1915;
			(3)that there was a drop in immigration into
			 the United States, a decline influenced by the economic conditions of the
			 1930s; the foreign-born population of the United States stood at 14,204,149 in
			 1930 but had fallen to 11,594,896 in 1940;
			(4)that home ownership declined from 48
			 percent in 1930 to a little less than 44 percent in 1940; and
			(5)that, in terms of housing, 9,000,000 homes
			 lacked running water, 13,000,000 homes had outside toilets or none at all, and
			 14,000,000 homes had no bath facilities; in total, 15,800,000 homes in the
			 United States lacked some portion of complete plumbing;
			Whereas the release of 1940 decennial census records shows
			 us how our society has changed over the past 72 years, including—
			(1)that the 1940 decennial census counted
			 132,200,000 people and by 2010 the population had grown to 308,700,000
			 people;
			(2)that in 2010, housing units numbered
			 131,700,000, compared with 37,200,000 in 1940;
			(3)that in 1940, the most populous state was
			 New York, with a population of 13,500,000, and that Pennsylvania, Illinois,
			 Ohio, and California rounded out the top five most populous States; in 2010,
			 the most populous state was California, with a population of 37,300,000, and
			 Texas, New York, Florida, and Illinois followed;
			(4)that while only 5 percent of adults had a
			 bachelor’s degree in 1940, 28 percent had such a degree in 2010;
			(5)that in 1940, 89.8 percent of the country
			 reported their race as White and 9.8 percent as Black, but, in 2010, 72.4
			 percent reported as single-race White and 12.6 percent as single-race Black;
			 and
			(6)that in 1940, the median annual earnings
			 for men and women were $956 and $592, respectively, but, in 2010, they were
			 $47,715 and $36,931, respectively; and
			Whereas since the first decennial census in 1790,
			 statistics and information about our Nation and its people have been available
			 to everyone and are an enduring part of our democracy and way of life: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)acknowledges the historical significance of
			 April 2, 2012, for the release of the 1940 decennial census records;
			(2)commends the National Archives and Records
			 Administration and the Bureau of the Census for the collection and maintenance
			 of these vital historical records; and
			(3)encourages the people of the United States
			 to research their family history in the 1940 decennial census records.
			
